DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
Please note references cited in the applications listed on the IDS(s) dated 7/26/2018 have not been considered, unless the references have also been cited on form PTO-1449 or by the examiner on form PTO-892 for the current application.

Reference JP 2001322725 A cited in the IDS filed 5/22/2018 was not considered because a legible copy of the reference was not provided (see CFR 37 1.98(a)(2)(i)). Instead, only an English translation of the abstract and the first page of the foreign reference were provided. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 
Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wada (US 20070120313 A1) in view of Hoshi et al. (US 5203552 A, hereinafter Hoshi).
As to claim 1, Wada teaches an image forming apparatus (fig. 1), which is operable in a first configuration in which a first sheet feeding apparatus 120 is connected to the image forming apparatus and a second sheet feeding apparatus 110, and a second configuration in which the first sheet feeding apparatus 120 is not connected to the image forming apparatus (fig. 3, ¶19 and ¶29 teach that the first sheet feeding apparatuses 120, 130, 140 are optional) and the second sheet feeding apparatus 110 is connected to the image forming apparatus, the first sheet feeding apparatus 120 being configured to temporarily stop conveyance of a sheet within a conveyance path thereof (¶32) and the second sheet feeding apparatus being configured not to temporarily stop conveyance of a sheet within a conveyance path thereof (Wada is silent as to the second sheet feeding apparatus stopping a sheet, and the second sheet feeding apparatus is capable of being controlled not to stop a sheet), the image forming apparatus being configured to form an image on the sheet fed from the first sheet feeding apparatus 120 in the first configuration and the image forming apparatus being configured to form an image on the sheet fed from the 
an image former (comprising at least element 105) configured to form an image on the sheet based on a print job; 
an obtaining device (part of the overall control structure of the apparatus that receives print job instructions related to feeding sheets from the first or second sheet feeding apparatus; ¶26 teaches that main controller 200 sends feed instructions to the optional sheet feeding devices 120, 130, and 140, meaning that the overall control structure of the apparatus receives information based on which sheet feeding devices are present) configured to obtain apparatus information corresponding to the image forming apparatus being operated in the second configuration; and
a controller (overall control structure of the apparatus) configured to determine, based on the apparatus information obtained by the obtaining device, timings to send a feed request for starting to feed the sheet (e.g. a sheet from the first sheet feeding apparatus 120) and a delivery request (i.e. an instruction for restarting feeding of a sheet when the sheet is paused at position P as taught in ¶32) for instructing to deliver the sheet (i.e. the sheet fed from the first sheet feeding apparatus can be fed earlier and more independently of image formation timing, as compared with a sheet from the second sheet feeding apparatus 110, since a sheet from the first sheet feeding apparatus 120 can be pre-fed to position P earlier than when it is actually needed).
Wada does not teach a second sheet feeding apparatus that can be configured not to be connected to the image forming apparatus, and that is configured not to temporarily stop conveyance of a sheet within a conveyance path thereof (sheet feeding 
wherein the obtaining device is configured to obtain apparatus information corresponding to whether the image forming apparatus is operated in the first configuration (this is because the claimed second sheet feeding apparatus is not taught) or the second configuration.
Hoshi teaches an image forming apparatus configured to be used with a second sheet feeding apparatus 2, 9 that can be configured not to be connected to the image forming apparatus (col. 2 lines 51-62 and col. 3 lines 15-27 teach that the entire feed unit 2 and conveying unit 9 are removably installed), and that is configured not to temporarily stop conveyance of a sheet within a conveyance path thereof (col. 15 lines 37-47 and lines 49-57 describe a “pre-feed” technique in which a sheet is partially fed and stopped when it reaches a point between lower deck 6 and registration rollers 13, and also teaches that sheets fed from feed units 43, 45 cannot be pre-fed; since feed units 43, 45 cannot pre-feed a sheet, the second sheet feeding apparatus is configured not to temporarily stop conveyance of a sheet within a conveyance path thereof when feeding a sheet from one of the feed units 43, 45).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Wada to additionally use a second sheet feeding apparatus (corresponding to elements 2, 9 of Hoshi) to increase the amount of paper that can be stored.
Wada as modified teaches teach a second sheet feeding apparatus 2, 9 that can be configured not to be connected to the image forming apparatus (since the second 
wherein the obtaining device is configured to obtain apparatus information corresponding to whether the image forming apparatus is operated in the first configuration (in the first configuration, the obtaining device receives feeding instructions pertaining to the first sheet feeding apparatus, but not the second sheet feeding apparatus) or the second configuration (in the second configuration, the obtaining device receives feeding instructions pertaining to the second sheet feeding apparatus, but not the first sheet feeding apparatus), and
a controller (overall control structure of the apparatus) configured to determine, based on the apparatus information obtained by the obtaining device, timings to send a feed request for starting to feed the sheet (e.g. a sheet from the first sheet feeding apparatus 120 of Wada) and a delivery request (i.e. an instruction for restarting feeding of a sheet when the sheet is paused at position P as taught in ¶32 of Wada) for instructing to deliver the sheet (the sheet fed from the first sheet feeding apparatus can be fed earlier and more independently of image formation timing, as compared with a sheet from the second sheet feeding apparatus, such as when feeding from Hoshi’s feeding units 43, 45 which lack a pre-feed function, since a sheet from the first sheet feeding apparatus can be pre-fed to position P of Wada earlier than when it is actually needed).

s 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wada in view of Hoshi as applied to claim 1 above and further in view of Tanaka (US 5126786 A).
As to claim 2, Wada as modified teaches the limitations of the claim with the possible exception of a storage configured to store, for each of the first configuration and the second configuration, information for calculating a sheet conveyance time,
wherein the controller reads the information for calculating the sheet conveyance time from the storage based on the apparatus information to determine the timing to send the feed request based on the information read from the storage.
Tanaka teaches the concept of an image forming apparatus with a plurality of sheet feeding apparatuses (see fig. 5; col. 46 lines 24-64 teach that one type of sheet feeding apparatus is one wherein the “feed-in time” for the sheet is less than 3 seconds, in which case the timings of feed requests and delivery requests are set one way relative to each other, and that another type of sheet feeding apparatus is one wherein the feed-in time of the sheet is more than 3 seconds, in which case the timings of the feed requests and delivery requests are set a different way relative to each other; the Examiner notes that the “feed-in time” is the time it takes for a sheet to be fed from its tray to a registration sensor position, as explained in col. 29 lines 10-20; the Examiner notes that Tanaka teaches feed requests in the form of a paper feed start command as taught in col. 16 lines 54-58, and also teaches delivery requests in the form of a “paper feed restart” command, as taught in col. 17 lines 1-11) and 
a storage configured to store, the sheet feeding apparatuses (one type being the type whose feed-in time is less than 3 seconds, and another type being the type whose 
wherein the controller reads the information for calculating the sheet conveyance time from the storage based on apparatus information to determine the timing to send the feed request based on the information read from the storage (col. 46 lines 24-64 teach that, based on the type of the sheet feeding apparatus being used for feeding, the timing of the feed request differs, meaning that the controller reads the information as claimed and determines the timing as claimed).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Wada as modified such that there is a storage able to store, for each of the sheet feeding apparatuses, information for calculating a sheet conveyance time, wherein the controller reads the information to determine the timing to send feed requests, as taught by Tanaka, as to maximize printing speed (col. 46 lines 45-52, Tanaka).
Wada as modified teaches that the storage stores, for each of the first configuration and the second configuration (i.e. the information for calculating sheet conveyance times for the sheet feeding apparatuses is usable for the first and second configurations, and is therefore “for” the first and second configurations as broadly recited), information for calculating a sheet conveyance time.


a member 105 (Wada) on which an image is to be formed (¶20, Wada); and 
a transferer (the roller nipped against the member 105 in fig. 1, Wada) configured to transfer the image formed on the member onto the sheet,
wherein the storage stores a conveyance distance and a conveyance speed of the sheet in each of the first sheet feeding apparatus and the second sheet feeding apparatus (as taught by Tanaka), and
wherein the controller determines the timing to send the feed request based on a time period required for the image to be formed on the  member to reach a transfer position at which the image is to be transferred by the transferer (this is because the sheet must be feed at a timing appropriate for the image to make it onto the sheet; for example, if the feed request is much too late, then the image will not make it onto the sheet), the conveyance speed (col. 46 lines 24-64 of Tanaka teach that the feed request timing is based on the feed-in time, which is based on the conveyance speed), and the conveyance distance (col. 46 lines 24-64 of Tanaka teach that the feed request timing is based on the conveyance distance).
Wada as modified teaches the limitations of the claim with the possible exception of the member 105 being a photosensitive member.
Hoshi further teaches that the image forming apparatus comprises an image former 52-53 comprising a photosensitive member 52 and transferer configured to transfer the image from the photosensitive member to a sheet.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Wada as modified such that the .

Claims 4-5 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wada in view of Hoshi and Tanaka as applied to claim 3 above and further in view of Kawamura (US 20040217538 A1).
As to claim 4, Wada as modified teaches wherein the controller determines, in a case in which the image forming apparatus is operated in the first configuration (in which Wada’s first sheet feeding apparatus 120 is installed, but Hoshi’s second sheet feeding device 2 is not installed), the timing to send the feed request for the sheet of a first page to the first sheet feeding apparatus based on a time period required for the sheet to be conveyed in the first sheet feeding apparatus, a time period for temporarily stopping the conveyance of the sheet in the first sheet feeding apparatus (i.e. at pre-feed position P, as taught by Wada), and a time period required for conveying the sheet, which has been fed from the first sheet feeding apparatus to the image forming apparatus, to the transfer position (the timing of the feed request is set relative to all the other recited timings, as claimed, because otherwise the image would not make it onto the sheet; for example, if the feed request timing is completely independent of the other timings, the sheet could be fed too soon or too late and the image would not be transferred to the sheet).

Kawamura teaches an image forming apparatus comprising an image former that can print a multi-color image (¶29), the image former comprising a photosensitive member 1001, transferer 1014 and an intermediate transfer belt 1011, such that it takes time for the image to reach from the photosensitive member to the transfer position (the nipping point between elements 1011, 1014).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Wada as modified to use an image former that prints multi-color images and has an intermediate transfer belt as taught by Kawamura so as to print more interesting images.
Wada as modified teaches wherein controller determines the timing to send the feed request based additionally on a time period required for the image to reach the transfer position from the photosensitive member (the timing of the feed request is additionally set relative to the recited time period, as claimed, because otherwise the image would not make it onto the sheet; for example, if the feed request timing is completely independent of the recited time period, the sheet could be fed too soon or too late and the image would not be transferred to the sheet).

As to claim 5, Wada as modified teaches wherein the controller determines the timing to send the delivery request (i.e. the request for restarting the feeding of the sheet after it is stopped at the pre-feed position P in Wada) for the sheet of the first 

As to claim 7, Wada as modified teaches wherein the controller determines, in a case in which the image forming apparatus is operated in the second configuration (i.e. wherein the first sheet feeding apparatus 120 of Wada is not installed and wherein the second sheet feeding apparatus 2, 9 of Hoshi is installed), the timing to send the feed request for the sheet of a first page to the second sheet feeding apparatus based on a time period required for the sheet to be conveyed in the second sheet feeding apparatus, and a time period required for conveying the sheet, which has been fed from the sheet supplying mechanism, to the transfer position (the timing of the feed request is set relative to all the other recited timings, as claimed, because otherwise the image would not make it onto the sheet; for example, if the feed request timing is completely independent of the other timings, the sheet could be fed too soon or too late and the image would not be satisfactorily transferred to the sheet).

Kawamura teaches an image forming apparatus comprising an image former that can print a multi-color image (¶29), the image former comprising a photosensitive member 1001, transferer 1014 and an intermediate transfer belt 1011, such that it takes time for the image to reach from the photosensitive member to the transfer position (the nipping point between elements 1011, 1014).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Wada as modified to use an image former that prints multi-color images and has an intermediate transfer belt as taught by Kawamura so as to print more interesting images.
Wada as modified teaches wherein controller determines the timing to send the feed request based additionally on a time period required for the image to reach the transfer position from the photosensitive member (the timing of the feed request is additionally set relative to the recited time period, as claimed, because otherwise the image would not make it onto the sheet; for example, if the feed request timing is completely independent of the recited time period, the sheet could be fed too soon or too late and the image would not be transferred to the sheet).



6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wada in view of Hoshi, Tanaka and Kawamura as applied to claim 5 above and further in view of Isemura et al. (US 6836640 B2, hereinafter Isemura).
As to claim 6, Wada as modified teaches the limitations of the claim except for wherein the controller sends the feed request for the sheet of a second page to the first sheet feeding apparatus simultaneously with the delivery request for the sheet of the first page.
Regarding the claimed timing of feed request and delivery request with respect to each other,
Isemura teaches an image forming apparatus wherein a signal for restarting the feeding of a sheet stopped at registration (this corresponds to a pre-fed sheet in Wada that is stopped at position P) and a signal for conveying a sheet located upstream of the stopped sheet (corresponding to a sheet yet to be fed, since it is upstream of the stopped sheet) are sent simultaneously (see ¶6; when the teachings of Isemura are applied to the modified Wada, then the feed request for starting the feeding of a subsequent sheet will be sent at the same time as the delivery request for restarting the feeding of a sheet that has been pre-fed).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Wada as modified such that a signal for restarting the feeding of a temporarily stopped sheet (corresponding to the pre-fed sheet in Wada) and a signal for conveying a sheet upstream of the stopped sheet are sent simultaneously, as taught by Isemura, since such a modification would .

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wada in view of Hoshi, Tanaka and Kawamura as applied to claim 7 above and further in view of Isemura et al. (US 6836640 B2, hereinafter Isemura).
As to claim 8, Wada as modified teaches wherein the controller sends the delivery request (for a pre-fed sheet from feeding unit 6 of Hoshi - col. 15 lines 37-47 and lines 49-57 of Hoshi describe a “pre-feed” technique in which a sheet from feeding unit 6 is partially fed and stopped when it reaches a point between feeding unit 6 and registration rollers 13; the delivery request in Hoshi is the instruction to continue feeding the sheet after it has been pre-fed) at a timing at which the sheet of the first page is supplied from the second sheet feeding apparatus to the image forming apparatus (this is because the delivery request simply continues the process of supplying the first page from the second sheet feeding apparatus).
Wada as modified does not teach wherein the feed request (i.e. for feeding a new sheet from Hoshi’s feed unit 6) for the sheet of a second page to the second sheet feeding apparatus is also sent at the timing at which the sheet of the first page is supplied from the second sheet feeding apparatus to the image forming apparatus (e.g. the request for feeding a second sheet could happen significantly later than when the first page is supplied).
Isemura teaches an image forming apparatus wherein a signal for restarting the feeding of a sheet stopped at registration (this corresponds to a pre-fed sheet from 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Wada as modified such that a signal for restarting the feeding of a temporarily stopped sheet (corresponding to the pre-fed sheet from Hoshi’s feeding unit 6) and a signal for conveying a sheet upstream of the stopped sheet are sent simultaneously, as taught by Isemura, since such a modification would be a simple substitution of one timing method for feed and delivery requests for another for the predictable result that sheets are still successfully printed.
Wada as modified teaches wherein the feed request for the sheet of a second page to the second sheet feeding apparatus is also sent at the timing at which the sheet of the first page is supplied from the second sheet feeding apparatus to the image forming apparatus (in light of Isemura, the delivery request and feed request are sent at the same time, which happens to be when the first page is being fed out of Hoshi’s second sheet feeding apparatus 2, 9).

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wada (US 20070120313 A1) in view of Hoshi et al. under a second interpretation (US 5203552 A, hereinafter Hoshi2).

As to claim 1, Wada teaches an image forming apparatus (fig. 1), which is operable in a first configuration in which a first sheet feeding apparatus 120 (and also sheet feeding apparatus 140) is connected to the image forming apparatus and a second sheet feeding apparatus 110, and a second configuration in which the first sheet feeding apparatus 120 (and also the sheet feeding apparatus 140) is not connected to the image forming apparatus (fig. 3, ¶19 and ¶29 teach that the first sheet feeding apparatuses 120, 130, 140 are optional) and the second sheet feeding apparatus 110 is connected to the image forming apparatus, the first sheet feeding apparatus 120 being configured to temporarily stop conveyance of a sheet within a conveyance path thereof (¶32) and the second sheet feeding apparatus being configured not to temporarily stop conveyance of a sheet within a conveyance path thereof (Wada is silent as to the second sheet feeding apparatus stopping a sheet, and the second sheet feeding apparatus is capable of being controlled not to stop a sheet), the image forming apparatus being configured to form an image on the sheet fed from the first sheet feeding apparatus 120 in the first configuration and the image forming apparatus being configured to form an image on the sheet fed from the second sheet feeding apparatus 110 in the second configuration, the image forming apparatus comprising:
an image former (comprising at least element 105) configured to form an image on the sheet based on a print job; 
an obtaining device (part of the overall control structure of the apparatus that receives print job instructions related to feeding sheets from the first or second sheet 
a controller (overall control structure of the apparatus) configured to determine, based on the apparatus information obtained by the obtaining device, timings to send a feed request for starting to feed the sheet (e.g. a sheet from the first sheet feeding apparatus 120) and a delivery request (i.e. an instruction for restarting feeding of a sheet when the sheet is paused at position P as taught in ¶32) for instructing to deliver the sheet (i.e. the sheet fed from the first sheet feeding apparatus can be fed earlier and more independently of image formation timing, as compared with a sheet from the second sheet feeding apparatus 110, since a sheet from the first sheet feeding apparatus 120 can be pre-fed to position P earlier than when it is actually needed).
Wada does not teach a second sheet feeding apparatus that can be configured not to be connected to the image forming apparatus, and that is configured not to temporarily stop conveyance of a sheet within a conveyance path thereof (sheet feeding apparatus 110 is permanently attached, and each of feeding apparatuses 120, 130, 140 is configured to be halted during feeding- ¶50), and
wherein the obtaining device is configured to obtain apparatus information corresponding to whether the image forming apparatus is operated in the first configuration (this is because the claimed second sheet feeding apparatus is not taught) or the second configuration.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Wada to additionally use a second sheet feeding apparatus (corresponding to element 2 of Hoshi2) and conveying apparatus (corresponding to Hoshi’s element 9) to increase the amount of paper that can be stored.
Wada as modified teaches teach a second sheet feeding apparatus 2 that can be configured not to be connected to the image forming apparatus (since the second sheet feeding apparatus is optional, as taught by Hoshi2), and that is configured not to temporarily stop conveyance of a sheet within a conveyance path thereof (as described with respect to Hoshi above), 
wherein the obtaining device is configured to obtain apparatus information corresponding to whether the image forming apparatus is operated in the first 
a controller (overall control structure of the apparatus) configured to determine, based on the apparatus information obtained by the obtaining device, timings to send a feed request for starting to feed the sheet (e.g. a sheet from the first sheet feeding apparatus 120 of Wada) and a delivery request (i.e. an instruction for restarting feeding of a sheet when the sheet is paused at position P as taught in ¶32 of Wada) for instructing to deliver the sheet (the sheet fed from the first sheet feeding apparatus can be fed earlier and more independently of image formation timing, as compared with a sheet from the second sheet feeding apparatus, such as when feeding from Hoshi’s feeding units 43, 45 which lack a pre-feed function, since a sheet from the first sheet feeding apparatus can be pre-fed to position P of Wada earlier than when it is actually needed).

Claims 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wada in view of Hoshi2 as applied to claim 1 above and further in view of Tanaka (US 5126786 A).
As to claim 2, Wada as modified teaches the limitations of the claim with the possible exception of a storage configured to store, for each of the first configuration and the second configuration, information for calculating a sheet conveyance time,

Tanaka teaches the concept of an image forming apparatus with a plurality of sheet feeding apparatuses (see fig. 5; col. 46 lines 24-64 teach that one type of sheet feeding apparatus is one wherein the “feed-in time” for the sheet is less than 3 seconds, in which case the timings of feed requests and delivery requests are set one way relative to each other, and that another type of sheet feeding apparatus is one wherein the feed-in time of the sheet is more than 3 seconds, in which case the timings of the feed requests and delivery requests are set a different way relative to each other; the Examiner notes that the “feed-in time” is the time it takes for a sheet to be fed from its tray to a registration sensor position, as explained in col. 29 lines 10-20; the Examiner notes that Tanaka teaches feed requests in the form of a paper feed start command as taught in col. 16 lines 54-58, and also teaches delivery requests in the form of a “paper feed restart” command, as taught in col. 17 lines 1-11) and 
a storage configured to store, the sheet feeding apparatuses (one type being the type whose feed-in time is less than 3 seconds, and another type being the type whose feed-in time is more than 3 seconds, as previously discussed), information for calculating a sheet conveyance time (“feed-in time”; as taught in col. 46 lines 24-64, information for calculating the sheet conveyance time “feed-in time” is stored for each type of sheet feeding apparatus that can temporarily stop a sheet, meaning the claimed storage is present), 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Wada as modified such that there is a storage able to store, for each of the sheet feeding apparatuses, information for calculating a sheet conveyance time, wherein the controller reads the information to determine the timing to send feed requests, as taught by Tanaka, as to maximize printing speed (col. 46 lines 45-52, Tanaka).
Wada as modified teaches that the storage stores, for each of the first configuration and the second configuration (i.e. the information for calculating sheet conveyance times for the sheet feeding apparatuses is usable for the first and second configurations, and is therefore “for” the first and second configurations as broadly recited), information for calculating a sheet conveyance time.

As to claim 3, Wada as modified teaches wherein the image former includes:
a member 105 (Wada) on which an image is to be formed (¶20, Wada); and 
a transferer (the roller nipped against the member 105 in fig. 1, Wada) configured to transfer the image formed on the member onto the sheet,

wherein the controller determines the timing to send the feed request based on a time period required for the image to be formed on the  member to reach a transfer position at which the image is to be transferred by the transferer (this is because the sheet must be feed at a timing appropriate for the image to make it onto the sheet; for example, if the feed request is much too late, then the image will not make it onto the sheet), the conveyance speed (col. 46 lines 24-64 of Tanaka teach that the feed request timing is based on the feed-in time, which is based on the conveyance speed), and the conveyance distance (col. 46 lines 24-64 of Tanaka teach that the feed request timing is based on the conveyance distance).
Wada as modified teaches the limitations of the claim with the possible exception of the member 105 (Wada) being a photosensitive member.
Hoshi2 further teaches that the image forming apparatus comprises an image former 52-53 comprising a photosensitive member 52 and transferer configured to transfer the image from the photosensitive member to a sheet.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Wada as modified such that the image former forms images with a photosensitive member as taught by Hoshi2 since such a modification would be a simple substitution of one image forming method for another for the predictable result that images are still successfully printed.

s 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wada in view of Hoshi2 and Tanaka as applied to claim 3 above and further in view of Kawamura (US 20040217538 A1).
As to claim 9, Wada as modified teaches wherein the image forming apparatus is further operable in a third configuration in which the first sheet feeding apparatus 120 (Wada) is not connected to the image forming apparatus (but wherein the sheet feeding apparatus 140 of Wada is still connected to the image forming apparatus) and the second sheet feeding apparatus 2 (Hoshi2) is connected to the image forming apparatus through a sheet conveying apparatus 9 (Hoshi2) configured to receive the sheet from the second sheet feeding apparatus and convey the sheet to the image forming apparatus, the sheet conveying apparatus being able to stop conveyance of the sheet in a conveyance path in the sheet conveying apparatus temporarily (col. 15 lines 37-42 of Hoshi2), and
wherein the controller determines, in a case in which the image forming apparatus is operated in the third configuration, the timing to send the feed request for the sheet of a first page to the second sheet feeding apparatus based on a time period required for the image to reach the transfer position, a time period required for the sheet to be conveyed in the second sheet feeding apparatus, a time period required for the sheet to be conveyed in the sheet conveying apparatus, a time period for temporarily stopping the conveyance of the sheet in the sheet conveying apparatus, and a time period required for conveying the sheet, which has been conveyed from the sheet conveying apparatus to the image forming apparatus, to the transfer position (the timing of the feed request is set relative to all the other recited timings, as claimed, 
Wada as modified does not teach wherein there is a time period required for the image to reach the transfer position from the photosensitive member (this is because the transfer position is in direct contact with the photosensitive member 52 from Hoshi2).
Kawamura teaches an image forming apparatus comprising an image former that can print a multi-color image (¶29), the image former comprising a photosensitive member 1001, transferer 1014 and an intermediate transfer belt 1011, such that it takes time for the image to reach from the photosensitive member to the transfer position (the nipping point between elements 1011, 1014).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Wada as modified to use an image former that prints multi-color images and has an intermediate transfer belt as taught by Kawamura so as to print more interesting images.
Wada as modified teaches wherein controller determines the timing to send the feed request based additionally on a time period required for the image to reach the transfer position from the photosensitive member (the timing of the feed request is additionally set relative to the recited time period, as claimed, because otherwise the image would not make it onto the sheet; for example, if the feed request timing is completely independent of the recited time period, the sheet could be fed too soon or too late and the image would not be transferred to the sheet).

As to claim 10, Wada as modified teaches wherein the controller determines the timing to send the delivery request (i.e. for continuing to feed the sheet after it has been stopped downstream of Hoshi2’s feeding unit 6 while in Hoshi2’s conveyance apparatus 9) for the sheet of the first page to the sheet conveying apparatus based on a timing at which the image reaches the transfer position from the photosensitive member 1001 (Kawamura) and the time period required for conveying the sheet, which has been conveyed from the sheet conveying apparatus to the image forming apparatus, to the transfer position (the timing of the delivery request is set relative to all the other recited timings, as claimed, because otherwise the image would not make it onto the sheet; for example, if the delivery request timing is completely independent of the other timings, the sheet could be fed too soon or too late and the image would not be satisfactorily transferred to the sheet).

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wada in view of Hoshi2, Tanaka and Kawamura as applied to claim 10 above and further in view of Isemura et al. (US 6836640 B2, hereinafter Isemura).
As to claim 11, Wada as modified teaches wherein the controller sends the feed request for the sheet of a second page to the second sheet feeding apparatus 2 (Hoshi2) at such a timing as to cause the sheet of the second page to be conveyed to the sheet conveying apparatus 9 (Hoshi2) at a timing (being the timing when the second page is conveyed to the sheet conveying apparatus). 

Isemura teaches an image forming apparatus wherein a signal for restarting the feeding of a sheet stopped at registration (this corresponds to a pre-fed sheet from feeding unit 6 of Hoshi2) and a signal for conveying a sheet located upstream of the stopped sheet (corresponding to a sheet yet to be fed from Hoshi’s feeding unit 6, since it is upstream of the stopped sheet) are sent simultaneously (see ¶6; when the teachings of Isemura are applied to the modified Wada, then the feed request for starting the feeding of a subsequent sheet will be sent at the same time as the delivery request for restarting the feeding of a sheet that has been pre-fed).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Wada as modified such that a signal for restarting the feeding of a temporarily stopped sheet (corresponding to the pre-fed sheet from Hoshi2’s feeding unit 6) and a signal for conveying a sheet upstream of the stopped sheet are sent simultaneously, as taught by Isemura, since such a modification would be a simple substitution of one timing method for feed and delivery requests for another for the predictable result that sheets are still successfully printed.
Wada as modified teaches wherein the controller sends the feed request for the sheet of a second page to the second sheet feeding apparatus 2 (Hoshi2) at such a timing as to cause the sheet of the second page to be conveyed to the sheet conveying apparatus 9 (Hoshi2) at a timing at which the sheet of the first page is conveyed from the sheet conveying apparatus to the image forming apparatus (as a result of the .
Response to Arguments
Applicant’s arguments with respect to the rejected claims have been considered but are moot in view of the new ground(s) for rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUBEN C PARCO JR whose telephone number is (571)270-1968.  The examiner can normally be reached on Monday - Friday, 8:00 AM - 4:30 PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on 571-272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/R.C.P./           Examiner, Art Unit 2853                                                                                                                                                                                             
/JILL E CULLER/           Primary Examiner, Art Unit 2853